Citation Nr: 1113638	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2008, the Board denied the aforementioned claims.  The Veteran appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court reversed and set aside the Board's decision, and remanded the claims to the Board for further proceedings consistent with the Court's decision.

The issues of service connection for a right leg disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent uncontradicted medical evidence provides a link between the Veteran's currently diagnosed mild degenerative changes in the lumbar spine and his active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Low Back Disability

The Veteran contends that he suffers from a low back disability as a result of the shell fragment wounds he suffered in service.  Service treatment records show that he suffered shell fragment wounds in May and July 1969.  In May 1969, he suffered shrapnel wounds to the left forearm, right thigh and right side of the neck while on patrol to set up an ambush.  He was treated with Betadine scrub.  In July 1969, he suffered shrapnel wounds to the jaw while in the area of DaNang.  He was treated for a fractured jaw and teeth repair and reconstruction.  VA examination in June 1970 showed complaints of the right elbow and jaw, right lower arm, neck and trunk.  X-rays showed a small metallic foreign body in the chest area, no abnormalities of the left femur, left shoulder or right elbow, and several metallic foreign bodies in the skull.  Scars were noted on the face, neck, right ear, left ear, back, and left thigh.  Service connection was granted in September 1970 for facial scars with retained foreign bodies in the right mandible, and for scars of the right arm, legs, back and chest, all evaluated at 0 percent.

The Veteran filed the present claim in November 2003.  

The Veteran underwent VA examination of the muscles in June 2004, and of the orthopedic system in July 2004.  On the muscles examination, the Veteran complained of the multiple scars and noted tingling in the facial area with an occasional tick.  The scars of the back, left lower extremity and right arm were noted to be small and not functionally limiting.  There were no scars of the chest seen.  

The orthopedic evaluation reflected a review of the claims folder.  An X-ray revealed minor degenerative changes of the lumbar spine.  After performing an examination, the examiner gave a diagnosis of low back shrapnel injury with evidence of minor degenerative joint disease.  The examiner opined that it was probable that an explosion blast and multiple shrapnel injuries could have caused enough force to cause traumatic arthritis.  He opined that it was at least as likely as not that the degenerative changes in the lumbar spine were related to the service-connected shrapnel injuries.

Reviewing the evidence, the Board finds that the Veteran was treated for shrapnel injuries while on active duty, has a current diagnosis of degenerative changes of the lumbar spine, and a competent medical opinion which links the currently diagnosed low back disability to his active duty.  The July 2004 VA examination was performed by a doctor, and he supported his opinion with specific evidence from the service treatment records and post-service treatment records.  As pointed out by the Court, no other evidence of record contradicts the opinion offered in the July 2004 examination report.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.


REMAND

The Veteran underwent VA examination in July 2004.  The examiner noted that the Veteran had intermittent chronic residual right lateral thigh, knee, and calf pain.  Additionally, the examiner indicated that examination of the left knee suggested a Meniscal tear, but an MRI was not ordered since the examination was specifically limited to only considering arthritis.

In the November 2010 Court decision, the Court indicated that by limiting its scope to an arthritic condition and nerve damage, the July 2004 VA examination did not adequately consider the breadth of the Veteran's claims.  The Court further noted that while pain itself is not a disability under VA regulations, it may constitute a symptom of a disability.  Additionally, the Court expressed concern that the July 2004 examiner did not order an MRI of the left knee.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the concerns expressed by the Court, and upon review of the claims file, the Board finds that the Veteran should be afforded a VA examination in connection with his claims for service connection for right leg and left knee disabilities in which all of the Veteran's present contentions are considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should also obtain a copy of any more recent, pertinent VA outpatient treatment reports.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the Veteran should be afforded (an) examination(s) by a physician with appropriate expertise to determine the diagnosis, nature, and etiology of any right leg and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.

With respect to each currently present right leg and left knee disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active military service or to the service connected back disability.  The examiner is also asked to provide an explanation for all opinions expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


